Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
This is in response to Applicant’s amendment which was filed on 12/10/2021 and has been entered. Claims 1, 6-11 and 16-22 are amended. Claims 1, 3-11, 13-22 are pending in this application, with claims 1 and 11 being independent.
	
	
Response to Arguments
Applicant’s arguments with respect to limitations of amended claims 1 and 11 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Regarding Applicant’s argument with respect to the combination of references, specifically “what reason or motivation one of ordinary skill in the art at the time of the invention would have had to place [Thomson and Ristock] pieces together” (Remarks, page 10). Examiner respectfully disagrees.
Both Thomson and Ristock discuss quality of service during a communication session. While Thomson and Ristock are directed to different types of quality measurements, Thomson discusses environmental disturbances and Ristock channel disruptions, both types affect overall user experience during a communication session. Additionally, Thomson discloses how ambient noise affects channel quality (see [0008] and [0020]). A person of ordinary skill in the art before the effective filing date would have been motivated to apply quality measurements discussed in Ristock in the method of Thomson in order to ensure the communication session is understandable by both parties. 

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 11/11/2021 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1, 3-5, 9-11, 13-15 and 19-22 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Publication No. 2015/0071415 (“Thomson et al.”) in view of U.S. Publication No. 2016/0036972 (“Ristock et al.”) and further in view of U.S. Patent No. 7,881,725 (“Rong et al.”).

Regarding claim 1, Thompson discloses a system comprising: 
	a microprocessor; and a computer readable medium ([0017] "computer-readable medium" that participates in providing instructions to a processor for execution), coupled with the microprocessor and comprising microprocessor readable and executable instructions that program the microprocessor to: 
	monitor a value of a quality of service parameter based on one or more communication sessions with an agent communication endpoint of a contact center agent ([0013] analyzing an environment surrounding a potential participant to a call; [0014] determining whether the environment surrounding the potential participant comprises noise that violates a noise threshold set for calls involving the potential participant);
	determine that the value of the quality of service parameter falls below a threshold level ([0045] the text message 212 or other system indicator from the environmental correction module 128 may be sent to indicate a potential Quality of Service (QoS) issue, resulting in the automatic flagging of the call 
	in response to determining that the value of the quality of service parameter does not meet the threshold level, prevent the agent communication endpoint from receiving new communication sessions in one or more media types originally supported by the contact center agent, wherein a first subset of media types originally supported by the contact center agent is prevented from being received by the agent communication endpoint ([0009] For example, a remote agent Sally may be working from home. Sally has the window open since it's a nice day. Sally logs in, and a neighbor's dog starts barking. The barking sets off a chain reaction and soon several dogs near Sally's house are barking. The system detects that Sally's environment is not appropriate for receiving voice work items. The system prompts Sally to take corrective action. Sally gets up and closes the window and moves to the other end of her office, which is a little quieter. The system runs a check, and Sally's environment has an acceptable ambient noise level. The system then allows Sally to go ready and take work items, including calls. However, If Sally was not able to change her environment, the system would note this and not allow voice calls to be routed to her. Sally may still be allowed to handle other types of requests, such as email or chat until ambient noise is at an acceptable level).
	Thomson et al. discloses monitoring quality of service for a communication session based on environmental assessment at the agent device but does not discuss monitoring quality of service of the communication session channel.
	In a similar field of endeavor, Ristock et al. also discloses monitoring a value of a quality of service parameter during communication sessions between an agent and caller. Ristock discloses in [0014] different scenarios are addressed in the context of hard-to-understand, e.g., media related issues regarding voice and text quality, and content related scenarios. With respect to quality of service parameter, Ristock et al. discloses ([0055]) language related aspects can be captured and rated, e.g., proficiency, level, dialect, etc., in customer's profile. Additionally, ([0056]) during a customer's call with the contact center the MOS of the audio connection is determined (506). Parameters for determining the MOS include codec-related impairments, impairments due to the packet loss and delay-related impairments. The parameters can be measured in real time. Post-call if an agent has several hard-to-understand call sessions the communication channels can be checked and the agent pulled off the calls. Consistent poor QoS can lead to the agent being removed from the service until the problem is fixed ([0043]).
	Thus, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify Thomson et al. such that in addition to Agent environment causing “hard to understand” situation to also monitor the channel quality as disclosed by Ristock et al. which also contributes to poor customer experience.
	With respect to the threshold level, Thomson et al. in view of Ristock et al. does not specify determine if the quality of service parameter has fallen below the threshold level a first number of times; and increase, when the quality of service parameter has fallen below the threshold level the first number of times, the threshold level.
	However, adaptive thresholds are well-known in the art. For example, Rong et al. discloses a method comprising setting a threshold relating to loading condition of a communication link. The method also comprises adaptively adjusting the threshold based on an overshoot rate parameter that specifies number of times a target rate is exceeded (col. 1, lines 48-51). An adaptive rise over thermal (ROT) threshold processor can dynamically increase or decrease the ROT threshold in response to the determined value for the ROT parameter. FIG. 3 is a flowchart of a process for adaptively adjusting a threshold relating to loading condition of a communication link. Per step 303, can adaptively adjust the threshold (e.g., ROT threshold) based on an overshoot rate parameter that specifies the number of times a target rate is exceeded and/or number of occurrences of an overshoot event during a certain time interval. In step 305, the loading condition of the communication link is maintained according to the adjusted threshold.
	While the adaptive threshold in the invention of Rong et al. is not directly related to a quality of service parameter in a communication session between an agent and caller, a person of ordinary skill in the art before the effective filing date of the claimed invention would have been motivated to combine the teachings of Rong et al. with Thomson and Ristock to arrive at the claimed invention for the same benefit disclosed by Rong et al. when a fixed threshold is too high or too low, system capacity and coverage are provided inefficiency (col. 4, lines 15-25) . Specifically, communications channels of the agent may be over-utilized or under-utilized. 

Regarding claim 11, Thomson et al. in view of Ristock et al. and Rong et al. discloses a method implemented by the system disclosed in claim 1, therefore claim 11 is rejected for the same reasons as disclosed regarding claim 1 above.

Regarding claims 3 and 13, Thomson et al. in view of Ristock et al. and Rong et al. discloses wherein preventing the agent communication endpoint from receiving the new communication sessions in the one or more media types originally supported by the contact center agent is accomplished by removing the contact center agent from supporting a contact center queue or contact center pool (Thomson, Fig. 2, display 208a shows status of each communication medium, e.g. email, chat, voice. Agent John T has status of offline for each medium therefore no incoming communication sessions are presented to the agent on that channel type which Examiner interprets as corresponding to the claimed contact center agent removed from supporting that channel type queue). 

Regarding claims 4 and 14, Thomson et al. in view of Ristock et al. and Rong et al. discloses where preventing the agent communication endpoint from receiving the new communication sessions in the one or more media types originally supported by the contact center agent is accomplished by preventing the agent communication endpoint from receiving any of the new communication sessions (Thomson, Additionally, the text message 212 or other system indicator from the environmental correction module 128 may be sent to indicate a potential Quality of Service (QoS) issue, resulting in the automatic flagging of the call for adjustment to appropriate QoS levels and preventing the agent from taking additional work items until the issue is corrected once the call has been completed and/or terminated).

Regarding claims 5 and 15, Thomson et al. in view of Ristock et al. and Rong et al. discloses determine that the value of the quality of service parameter now meets the threshold level; and in response to determining that the value of the quality of service parameter now meets the threshold level, allow the agent communication endpoint to receive the new communication sessions in the one or more media types originally supported by the contact center agent (Thomson [0044] The communication system 100 may run an additional analysis of the environment surrounding John T. 216. If there are no ambient sound issues and/or QoS issues detected during the environmental analysis, the communication system 100 may allow John T. 216 to go ready. John T. 216 goes ready based on feedback from the successful analysis).

Regarding claims 9 and 19, Thomson et al. in view of Ristock et al. and Rong et al. discloses wherein the quality of service parameter is only based on media streams originating from the agent communication endpoint (Ristock, discloses monitoring agent media stream ([0043] post-call, for agent issues, e.g., including technical QoS and content related issues, if an agent has several hard-to-understand call sessions above a certain threshold then the communication channels can be checked, a coaching/training session can be scheduled and/or the agent pulled off the calls) and customer media streams. However, it would have been obvious to a person of ordinary skill to monitor only agent sessions when determining which communication channels need to be removed for poor quality.

Regarding claims 10 and 20, Ristock discloses wherein the quality of service parameter is automatically identified based on historical information of prior communication sessions and customer feedback based on the prior communication sessions (Fig. 2, telecommunication lines with low MOS values can be disabled and/or calls dropped if MOS is too low. The MOS value of a given is call can be recorded as part of call metadata, e.g., metadata, and can be utilized during post processing) and Rong et al. discloses wherein the determining that the quality of service parameter has fallen below the threshold level the first number of times is based on stored system data (fig. 4, Examiner interprets in order to determine if a threshold event has occurred a number of times, event data is stored and used for comparison).
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to use the historical information of the prior communication sessions and the customer feedback based on the prior communication sessions as data for the adaptive threshold in order to determine if a channel is consistently having problems the system would need to draw on the stored historical metadata.

Regarding claims 21 and 22, Thomson et al. in view of Ristock et al. and Rong et al. discloses wherein preventing the agent communication endpoint from receiving the new communication sessions in the one or more media types originally supported by the contact center agent includes permitting the agent to complete any existing communication session in the first subset of media types before preventing the agent communication endpoint from receiving the new communication sessions (Thomson, [0051] The agent 112 may accept and complete the assigned first work item and complete any after-work notes or follow-up in step 428. Once the work has been completed in step 428, the method 400 may return back to step 404 or terminate (not shown). A return back to step 404 may cause the agent to re-enter the AVAILABLE or READY state.).

Claims 6-7 and 16-17 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Publication No. 2015/0071415 (“Thomson et al.”) in view of U.S. Publication No. 2016/0036972 (“Ristock et al.”) in view of U.S. Patent No. 7,881,725 (“Rong et al.”) and further in view of U.S. Publication No. 2005/0180338 (“Pirila et al.”).

Regarding claims 6 and 16, Thomson et al. in view of Ristock et al. discloses wherein the one or more communication sessions are one or more video communication sessions (Thomson, [0011] provide the ability to monitor a video background for "noise" in the form of moving objects, distractions, confidential information, vulgar language, offensive objects, etc. Thus, environment monitoring and call admission can be achieved in voice and/or video calls and are not limited to voice calls in a contact center) but does not specify wherein the quality of service parameter is a video quality of the one or more video communication sessions, and wherein when the video quality of the one or more video communication sessions does not meet the threshold level, new video communication sessions are prevented from being received by the agent communication endpoint.
	However, in a similar field of endeavor, Pirila et al. discloses a method of monitoring quality performance level of voice and video communications between two parties. In an embodiment of the present invention, the method allows a dynamic swap of a video call with the voice call, and vice versa, using triggering rules, such as, when a quality performance threshold level of the video call degrades to an unacceptable quality threshold level. Thus, when the method determines that the quality threshold level of the video call has degraded to an unacceptable level, a user would simply experience a removal of the video call without disruption of the voice call. The value of the quality threshold level may vary depending on a particular application ([0018-0019]). 
	Thus it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to use video quality for determining availability of call center agent communication channels in the invention of Thomson et al. in view of Ristock et al. because a recognition that the video call may be critical of being lost or terminated may be based on threshold values of parameters will prevent poor quality of service to customers because if a channel of communication is experiencing poor quality of service, discontinuing the channel until the issue is resolved will prevent future disgruntled callers.  

Regarding claims 7 and 17, Thomson et al. in view of Ristock et al. discloses wherein the one or more communication sessions are one or more video communication sessions (Thomson, [0011] provide the ability to monitor a video background for "noise" in the form of moving objects, distractions, confidential information, vulgar language, offensive objects, etc. Thus, environment monitoring and call admission can be achieved in voice and/or video calls and are not limited to voice calls in a contact center) but does not specify wherein the quality of service parameter is a video quality of the one or more video communication sessions that is captured by monitoring video content of the one or more video communication sessions to identify at least one of: a video artifact, a level of dimness and a level of brightness, which is in the monitored video content of the one or more video communication sessions.
	However, in a similar field of endeavor, Pirila et al. discloses a method of monitoring quality performance level of voice and video communications between two parties. In an embodiment of the present invention, the method allows a dynamic swap of a video call with the voice call, and vice versa, using triggering rules, such as, when a quality performance threshold level of the video call degrades to an unacceptable quality threshold level. Thus, when the method determines that the quality threshold level of the video call has degraded to an unacceptable level, a user would simply experience a removal of the video call without disruption of the voice call. The value of the quality threshold level may vary depending on a particular application ([0018-0019]). The value of the quality threshold level may vary depending on a particular application. That is, in accordance with an embodiment of the present invention, a recognition that the video call may be critical of being lost or terminated may be based on threshold values of parameters such as carrier to interference, signal to noise ratio, bit error rate or block error rate, or receive and transmit quality of the network ([0019]).
	Thus it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to use video quality for determining availability of call center agent communication channels in the invention of Thomson et al. because a recognition that the video call may be critical of being lost or terminated may be based on threshold values of parameters will prevent poor quality of service to customers because if a channel of communication is experiencing poor quality of service, discontinuing the channel until the issue is resolved will prevent future disgruntled callers.  

Claims 8 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Publication No. 2015/0071415 (“Thomson et al.”) in view of U.S. Publication No. 2016/0036972 (“Ristock et al.”) in view of U.S. Patent No. 7,881,725 (“Rong et al.”) and further in view of U.S. Patent No. 9,992,341 (“Bouzid”).

Regarding claims 8 and 18, Thomson et al. in view of Ristock et al. discloses wherein the one or more communication sessions are one or more audio communication sessions (Thomson, [0011] provide the ability to monitor a video background for "noise" in the form of moving objects, distractions, confidential information, vulgar language, offensive objects, etc. Thus, environment monitoring and call admission can be achieved in voice and/or video calls and are not limited to voice calls in a contact center) but does not specify wherein the quality of service parameter is an audio quality of the one or more audio communication sessions that is captured by monitoring audio content of the one or more audio communication sessions to identify at least one of: an unexpected gap, an unexpected sound, a low volume level, a high volume level, no audio, and a level of noise, which is in the monitored content of the one or more audio communication sessions.  
	However, in a similar field of endeavor, Bouzid discloses a method of monitoring customer interactions with a contact center. The user in this application referring to the contact center agent. In response to receiving an indication that the user 112 is located offsite, the dynamic proficiency adjustment server 350 may adjust the proficiency level values associated with the user 112 for each of the topics accordingly. The dynamic proficiency adjustment server 350 may, for example, receive information from the electronic devices 110 c and 110 d that data communication connection quality is relatively high at the offsite location 530, but voice communication connection quality is relatively poor. On the other hand, the dynamic proficiency adjustment server 350 may receive location information from the electronic devices 110 c and 110 d that the offsite location 530 is located at a busy public forum, where privacy and environmental noise may be high. Thus, the dynamic proficiency adjustment server 350 may lower the proficiency level value for the category 512 b more than if the user 112 were found to be in a quiet or private setting. (col. 24, line 65-col. 25, lines 21).
	Thus it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to use audio quality such as volume for determining availability of call center agent communication channels in the invention of Thomson et al. in view of Ristock et al. because a recognition that the audio call may experience noise interference will prevent poor quality of service to customers because if a channel of communication is experiencing poor quality of service, discontinuing the channel until the issue is resolved will prevent future disgruntled callers.  

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JIRAPON INTAVONG whose telephone number is (571)270-7491. The examiner can normally be reached Monday to Friday, 10:00AM-6:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ahmad Matar can be reached on 571-272-7488. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JIRAPON INTAVONG/Examiner, Art Unit 2652 



/AHMAD F. MATAR/Supervisory Patent Examiner, Art Unit 2652